TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00414-CR







Ex parte Lugene Jackson, Appellant







FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY


NO. 436,800, HONORABLE WILFORD AGUILAR, JUDGE PRESIDING






PER CURIAM

This is an appeal from an order denying relief on appellant's writ of habeas corpus. 
The order was issued and signed on June 12, 1998.  The deadline for perfecting appeal was
therefore July 13, 1998.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on September
23, 1998.  Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  See Olivo v. State, 918 S.W.2d 519,
523 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Chief Justice Yeakel, Justices Jones and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   October 22, 1998

Do Not Publish